UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-6806



DELBERT THOMAS COPELAND,

                Plaintiff - Appellant,

          v.


BETH ARTHUR, Sheriff; KEVIN POPE, Deputy; FOSTER LINCOLN,
Deputy,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:07-cv-00473-RAJ-TEM)


Submitted:   August 28, 2008                 Decided:   October 14, 2008


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Delbert Thomas Copeland, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Delbert Thomas Copeland appeals the district court’s

order dismissing without prejudice his 42 U.S.C. § 1983 (2000)

complaint for failure to comply with a court order.        We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   Copeland v.

Arthur, No. 2:07-cv-00473-RAJ-TEM (E.D. Va. Apr. 22, 2008).*    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




     *
      We note that because the district court’s dismissal was
without prejudice, Copeland may refile his complaint and pay the
requisite filing fee. We express no opinion on the timeliness or
the merits of the original complaint or any complaint Copeland may
choose to file in the future.

                                2